ACCEPTED
                                                                    01-15-00276-CV
                                                          FIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                               3/26/2015 2:58:58 PM
                                                                CHRISTOPHER PRINE
                                                                             CLERK
                  01-15-00276-CV
             No. _ _ _ _ __

                                                    FILED IN
                                             1st COURT OF APPEALS
         In the Court of Appeals                 HOUSTON, TEXAS
                                             3/26/2015 2:58:58 PM
   for the           Judicial District       CHRISTOPHER A. PRINE
              Houston, Texas                         Clerk




     In re PAULA TOMASI, Relator


    Original Proceeding Arising from the
245th Judicial District of Harris County, Texas
      Trial Court Cause No. 2012-03438
          The Honorable Roy Moore



 PETITION FOR WRIT OF MANDAMUS



                    SCHLANGER, SILVER, BARG &      PAINE, LLP
                    Patricia A. Wicoff
                    State Bar No. 21422500
                    109 North Post Oak Lane, Suite 300
                    Houston, Texas 77024
                    (713) 735-8514
                    (713) 351-4514 Facsimile
                    pwicoff@ssbplaw.com (non-service emails)
                    famlawservice@ssbplaw .com (email service
                    only)
                    Attorney for Paula Tomasi, Relator




                       1
                         IDENTITY OF PARTIES AND COUNSEL

      The following is a list of all parties and all counsel who have appeared in
this matter:

Relator                          Paula Tomasi

Trial & Appellate                SCHLANGER, SILVER, BARG & PAINE, LLP
Counsel for Relator              Patricia A. Wicoff
                                 State Bar No. 21422500
                                 109 North Post Oak Lane, Suite 300
                                 Houston, Texas 77024
                                 (713) 735-8514
                                 (713) 351-4514 Facsimile
                                 pwicoff@ssbplaw.com (non-service emails)
                                 famlawservice@ssbplaw.com (email service only)
                                 Attorney for Paula Tomasi, Relator


Respondent                       The Honorable Roy Moore
                                 245th Judicial District Court
                                 20 1 Caroline, 15th Floor
                                 Houston, Texas 77002

Real Party in Interest           Diego David Tomasi

Counsel for Real Party           BURGOWER & RAINWATER, LLP
in Interest                      Wendy S. Burgower
                                 State Bar No. 03383600
                                 service@brfamilylaw.com
                                 3355 W. Alabama, Suite 825
                                 Houston, Texas 77098
                                 (713) 529-3982
                                 (713) 522-5045 Facsimile




                                          2
                                                   TABLE OF CONTENTS


IDENTITY OF PARTIES AND COUNSEL.............•...............•........... 2

INDEX OF AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . • . • . . . . . . . . . .                 4

STATEMENT OF THE CASE. . . . . . . . . . . . . . . . . . . . . . . . . . . . . • . . . • . • . . . . . . . • . . . . . . 5

STATEMENT OF JURISDICTION .......•.........•..•....•..................... 6

ISSUE PRESENTED. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . • . . . . . . • . . . 6

sTATEMENT OF FACTS. . . . . . . . . . . . . . . . . . • . . . . . . . . . . . . . . . • . . . . . . . . • . . • . • . •                 7-8

ARGUMENT AND AUTHORITIES

     A.        Standard of Review: Availability of Mandamus Relief. . . . . . . . . . . . . 8-9

     B.        A Trial Court Has No Discretion to Fail and Refuse to
               Consider a Motion and Make a Ruling Upon that Motion ......... 9-11

     C.        IssuE: The Trial Court Clearly Abused Its Discretion by
               Failing and Refusing to Rule on Relator's Motion. . . . . . . . . . . . . . 11-13

CONCLUSION AND PRAYER..........•..................................•.•                                                                     13

CERTIFICATION . . . . . . . . . . . . . . . . . . . . . . . • • . . . . . . . . . . . . • . . • • . . • . . • . . . . . • • • •          15

CERTIFICATE OF COMPLIANCE......•...........................•.•...•..••                                                                   15

CERTIFICATE OF SERVICE.............................................•...                                                                  16

APPENDIX         A ............................................................ 17

APPENDIX B.          . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18




                                                                     3
                                                  INDEX OF AUTHORITIES

CASE LAW
Barnes v. State, 832 S.W.2d 424 (Tex.App.-Houston [1st Dist.] 1992, orig.
  proceeding); ........................................................................................................... 9
Erbs v. Bedard, 160 S.W.2d 750, 755 (Tex. App.-Dallas 1988, orig. proceeding)
  ....................................... ..... ........... ..... ...... .... ..... ................. ...... .. .......... ................ 12
Eli Lilly & Co v. Marshall, 829 S.W.2d 157 (Tex.1992)(per curiam) ........... 8, 9, 10
In re Blakeney, 254 S.W.3d 659, 661 (Tex.App.-Texarkana 2008, orig.
  proceeding) ................................................................................................ 8, 10, 11
In re Cash, 99 S.W.3d 286, 288 (Tex.App.-Texarkana 2003, orig. proceeding). 11
In re Chavez, 62 S.W.3d 225,228 (Tex. App.-Amarillo 2001, orig. proceeding)
  .................................................................................................................. 10, 11,13
In re Hearn, 137 S.W.3d 681, 685 (Tex.App.-San Antonio 2004, orig.
  proceeding) ............................................................................................................ 9
In re Keeter, 134 S.W.3d 250, 253 (Tex.App.-Waco 2003, orig.
  proceeding) ........................................................................................................... 11
In re Layton, 251 S.W.3d 794, 795 (Tex. App.-Amarillo 2008, orig.
  proceeding) ............................................................................................................ 9
In re Molina, 94 S.W.3d 885, 886 (Tex. App.-San Antonio 2003, orig.
  proceeding) ............................................................................................................ 9
In re Ramirez, 994 S.W.2d 682, 684 (Tex.App.-San Antonio 1998, orig.
  proceeding) .......................................................................................................... 11
In re Rodriguez, 77 S.W.3d 459, 460 (Tex.App.-Corpus Christi 2002, orig.
  proceeding) .......................................................................................................... 10
In re Shredder Co., L.L.C., 225 S.W.3d 676, 679 (Tex.App.-El Paso 2006, orig.
  proceeding). ......................................................................................................... 10
Kissam v. Williamson, 545 S.W.2d 265 (Tex.App.-Tyler 1976, orig. proceeding)
  (per curiam).......................................................................................................... 11
Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.-San Antonio
  1997, orig. proceeding) ....................................................................................... 8-9


APPENDICES:                      The following documents are attached to this petition and
                                 incorporated in it for all purposes.

App. B, Exhibit A, Agreed Final Decree of Divorce ................................................ 7
App. B, Exhibit B, Motion for Enforcement of Property Division .......................... 7
App. B, Exhibit C, Motion for the Court to Render Judgment ................................. 8



                                                                      4
                             STATEMENT OF THE CASE



Nature of the Case:              This is a mandamus action brought by Paula J.
                                 Tomasi, Relator.

Underlying Case:                 The underlying case arises out of Cause No.
                                 2012-03438, entitled "In the Matter of the
                                 Marriage of Diego David Tomasi and Paula J.
                                 Tomasi," in the 245th Judicial District Court of
                                 Harris County, Texas.

Respondent:                      The Honorable Roy Moore, Judge of the 245th
                                 Judicial District Court of Harris County, Texas,
                                 whose address is 201 Caroline, 15th Floor,
                                 Houston, Texas 77002.

Course ofProceedings:            Relator filed a Motion for Enforcement of
                                 Property Division on April 25, 2013.

                                 A hearing on Relator's motion for enforcement
                                 commenced May 28, 2014, and at the close of
                                 the day, the hearing was recessed until the
                                 following morning. The hearing was concluded
                                 on May 29, 2014.

                                 Relator filed a Motion for the Court to Render
                                 Judgment on October 9, 2014. A hearing was
                                 held to consider the motion on January 16,
                                 2015.

Action for Which Relief is       Respondent has failed to rule on the Motion for
Sought:                          Enforcement of Property Division in a
                                 reasonable amount of time.




                                         5
                         STATEMENT OF JURISDICTION

       This Court has jurisdiction to issue a writ of mandamus under Section 6 of
Article V of the Texas Constitution and Section 22.221(a) of the Texas
Government Code.


                               ISSUE PRESENTED

ISSUE N0.1:       The trial court clearly abused its discretion by failing and
                  refusing to rule on Relator's motion.




                                        6
                               STATEMENT OF FACTS

      On or about March 20, 2013 the 245th Judicial District Court of Harris

County, Texas, entered a Final Decree of Divorce dissolving the marriage of the

Petitioner, Diego David Tomasi (Diego), and Respondent, Paula J. Tomasi (Paula).

App. B, Exhibit A. The Respondent, Diego Tomasi failed to comply with several

terms of the agreement. It was out of necessity that on April25, 2013, Paula filed a

Motion for Enforcement of Property Division seeking relief from the court to

intervene in the facilitation of the terms of the settlement agreement. App. B,

Exhibit B.

      On February 27, 2014, almost a year after Paula's motion for enforcement

was filed, the trial court commenced the final trial on the motion. At the close of

the day, the trial court recessed the trial to reconvene on May 28, 2014. The trial on

Paula's motion for enforcement concluded the next day, May 29,2014.

      On October 9, 2014, more than four months after the trial on the motion,

Paula filed a Motion for the Court to Render Judgment. App. B, Exhibit C.

      A hearing on Paula's Motion for the Court to Render Judgment was heard on

January 16, 2015. At that hearing, Judge Moore orally assured counsel that a ruling

on the motion would be made within one weeks time. It has now been nearly ten

months since the motion was heard, and to date, the trial court has not made a

ruling on Paula's Motion for Enforcement of Property Division.



                                          7
      Relator now brings forth this Petition for Writ of Mandamus seeking relief

from this Court commanding the trial court to issue its ruling on Relator's motion.


                          ARGUMENT AND AUTHORITIES

A.    Standard of Review: Availability of Mandamus Relief.

      Mandamus relief is proper only to correct a clear abuse of discretion when

there is no adequate remedy by appeal. In re Columbia Med. Ctr. Of Las Colinas,

290 S.W.3d 204, 207 {Tex. 2009) (orig. proceeding). A court may abuse its

discretion by failing to execute a ministerial task for which no discretion attaches.

See Eli Lilly & Co v. Marshall, 829 S.W.2d 157, 158 {Tex.1992)(per curiam); In re

Blakeney, 254 S.W.3d 659, 661 (Tex.App.-Texarkana 2008, orig. proceeding).

When a motion is properly filed and pending before a trial court, considering and

ruling on that motion is a ministerial act, and mandamus may issue to compel the

trial court to act. Safety-Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 {Tex. App.-

San Antonio 1997, orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426

(Tex.App.-Houston [1st Dist.] 1992, orig. proceeding); see also Eli Lilly & Co. v.

Marshall, 829 S.W.2d 157, 158, {Tex. 1992) (holding trial court abused its

discretion by refusing to conduct hearing and render decision on motion).

      To obtain mandamus relief for such a refusal, a realtor must establish that:

(1) the trial court had a legal duty to perform a non-discretionary act, (2) a demand

for performance was made, and (3) the trial court failed or refused to rule within a


                                          8
reasonable amount of time. Barnes v. State, 832 S.W.2d 424, 426-27 (Tex.App.-

Houston [1st Dist.] 1992, orig. proceeding). That is, the movant is required to show

that the motion was brought to the attention of the trial court and the trial court

failed or refused to rule on the motion with a reasonable time. In re Layton, 257
S.W.3d 794, 795 {Tex. App.-Amarillo 2008, orig. proceeding); In re Molina, 94
S.W.3d 885, 886 (Tex. App.-San Antonio 2003, orig. proceeding); In re Hearn,

137 S.W.3d 681, 685 {Tex.App.-San Antonio 2004, orig. proceeding).


B.    A Trial Court Has No Discretion to Fail and Refuse to Consider a
      Motion and Make a Ruling Upon That Motion.

      When a motion is properly filed and pending before a trial court, the act of

considering and resolving it is ministerial. Barnes v. Texas, 832 S.W.2d 424, 426

(Tex. App.-Houston [1st Dist.] 1992, orig. proceeding) (citing Eli Lilly & Co. v.

Marshall, 829 S.W.2d 157 {Tex. 1992) (orig. proceeding)). A ministerial act is one

that, according to law, must be performed with such certainty it does not require

the exercise of judicial discretion. In re Rodriguez, 77 S.W.3d 459, 460

{Tex.App.-Corpus Christi 2002, orig. proceeding). A court may abuse its

discretion by failing to execute a ministerial task for which no discretion attaches,

such as refusing to conduct a hearing or rule on a properly-pending motion. See Eli

Lilly & Co v. Marshall, 829 S.W.2d 157, 158 {Tex.l992)(per curiam); In re

Blakeney, 254 S.W.3d 659,661 {Tex.App.-Texarkana 2008, orig. proceeding).



                                          9
      A trial judge is required to perform the ministerial duty of considering and

ruling on a properly filed and pending motion within a "reasonable time." In re

Chavez, 62 S.W.3d 225, 228 {Tex. App.-Amarillo 2001, orig. proceeding); In re

Blakeney, 254 S.W.3d 659, 661 (Tex. App.-Texarkana 2008, orig. proceeding). A

trial court's refusal to rule on a pending motion within a reasonable amount of time

constitutes a clear abuse of discretion. In re Shredder Co., L.L.C., 225 S.W.3d 676,

679 (Tex.App.-El Paso 2006, orig. proceeding). Mandamus relief is available to

compel a trial court to make a ruling within a reasonable time. /d. This rule does

not intrude upon the trial court's discretion because a trial court has no discretion

to refuse to act. Barnes v. State, 832 S.W.2d 424, 426 {Tex.App.-Houston [1st

Dist.] 1992, orig. proceeding). The trial court's judicial discretion extends only to

its decision how to rule after it considers a motion properly before it. /d.

      Whether a reasonable time has lapsed depends on the circumstances of each

case. In re Blakeney, 254 S.W.3d 659, 662 {Tex.App.-Texarkana 2008, orig.

proceeding). In considering what constitutes a reasonable amount of time, courts

have examined a "myriad" of criteria including: (1) the trial court's actual

knowledge of the motion, (2) its overt refusal to act on the same, (3) the state of the

court's docket, (4) the existence of other judicial and administrative matters which

must be addressed first, and (5) the trial court's inherent power to control its own




                                           10
docket. In re Chavez, 62 S.W.3d 225, 228-29 (Tex. App.-Amarillo 2001, orig.

proceeding).

      No specific amount of time has been established as to what separates a

reasonable time period from an unreasonable one. See In re Keeter, 134 S.W.3d
250, 253 (Tex.App.-Waco 2003, orig. proceeding). However, periods of thirteen-

months, five-months, and three-months have been held too long for a trial court not

to rule. In re Ramirez, 994 S.W.2d 682, 684 {Tex.App.-San Antonio 1998, orig.

proceeding); In re Cash, 99 S.W.3d 286, 288 {Tex.App.-Texarkana 2003, orig.

proceeding); Kissam v. Williamson, 545 S.W.2d 265 (Tex.App.-Tyler 1976, orig.

proceeding)(per curiam).


C.    Issue No. 1: The Trial Court Clearly Abused Its Discretion by Failing
      and Refusing to Rule on Relator's Motion.

      Mandamus is appropriate in this case, as Relator can demonstrate that all

requisites have been met for mandamus relief. First, the trial court has a

nondiscretionary legal duty to consider and rule upon Relator's Motion for

Enforcement of Property Division. Second, Relator demanded performance of this

nondiscretionary act when she properly filed and was heard on her Motion for

Enforcement of Property Division. Third, Relator has established that the trial

court has failed and refused to perform its ministerial duty to enter a ruling within a

reasonable time after Relator requested that it be performed. Relator has shown



                                          II
that this petition is an appropriate request for mandamus relief, as all three

requisites for mandamus relief have been met. See Erbs v. Bedard, 760 S.W.2d 750,

755 {Tex. App.-Dallas 1988, orig. proceeding).

      Relator has shown that the trial court has a legal duty to consider and rule on

her properly filed Motion for Enforcement of Property Division, and that such an

act is considered a ministerial task, for which no discretion attaches.

      Relator has demonstrated that the trial court has knowledge, as she has

demanded performance through repeated attempts to secure a ruling from the trial

judge on her motion for enforcement. Relator properly pled and filed her motion

for enforcement with the trial court. Nearly one year later, a hearing on the motion

was held before the trial judge. More than ten months have now elapsed since the

trial court considered Relator's motion for enforcement.

      Additionally, Relator went a step further in attempting to call the trial court's

attention to the pending status of a ruling when she properly filed and urged her

Motion for the Court to Render Judgment. Despite the trial judge pledging to

deliver its ruling within a weeks time from that hearing, to date -some four

months later-there has been no ruling on Relator's Motion for Enforcement of

Property Division.

      Relator has also shown that the trial court is outside of the reasonable time in

which to make a ruling. Considering the factors set forth above, ( 1) the trial court



                                          12
has knowledge of Relator's motion, as a hearing on her motion was held on May

28 and May 29, 2014, (2) the trial court has refused to rule on her motion despite

assurances that a ruling would be made some four months prior to the filing of this

petition, (3) the trial court's docket was of such a state that it was able to hold a

hearing on Relator's motions and a number of other matters, (4) no judicial and

administrative matters remain that must be addressed before the trial court's ruling,

and (5) the trial court has the power to make a ruling on this motion. See In re

Chavez, 62 S.W.3d 225,228-29 {Tex.App.-Amarillo 2001, orig. proceeding).

      Relator's Motion for Enforcement of Property Division was properly filed

with and has been heard by the trial court. The trial court has refused and failed to

rule on Relator's Motion for Enforcement of Property Division, though almost ten

months have elapsed since the trial court heard Relator's motion. The trial court

has a ministerial duty to rule on this properly filed and pending motion for

enforcement. The trial court's failure to issue its ruling within a reasonable amount

of time constitutes a clear abuse of discretion.

                               CONCLUSION AND PRAYER

      For the reasons set forth above, Relator respectfully prays that this Court

issue its writ of mandamus commanding the Honorable Roy Moore, Judge of the

245th Judicial District Court of Harris County, Texas, to rule on Relator's Motion

for Enforcement of Property Division.



                                          13
Respectfully Submitted,

SCHLANGER, SILVER, BARG & PAINE, LLP




  atricia A. Wic
  tate Bar No. 21422500
109 North Post Oak Lane, Suite 300
Houston, Texas 77024
Tel: (713) 735-8514
Fax: (713) 351-4514
pwicoff@ssbplaw.com (non-service emails)
famlawservice@ssbplaw .com (email service only)
Attorney for Paula Tomasi, Relator




       14
                                CERTIFICATION


     I certify that I have reviewed the above Petition for Writ of Mandamus and I
have concluded that every factual statement in said petition is supported by
competent evidence included in the ap nd· or ecord filed with this Court.




                         CERTIFICATE OF COMPLIANCE

      I hereby certify that the number of words continued in this document is
1,888 and that I am relying upon the p ogra used to prepare this document for
such word count.




                                       15
                           CERTIFICATE OF SERVICE

       I certify that a true copy of this Petition for Writ of Mandamus was served
on all parties in accordance with Texas Rules of Appellate Procedure 6.3 and
9.5(b), (d) and (e) on March 26, 2015 as follows:


      Via: Hand Delivery

      THE HONORABLE ROY MOORE, Respondent Trial Judge
      245 1h Judicial District Court
      201 Caroline, 151h Floor, Houston, Texas 77002


      Via: Electronic Delivery

      WENDY S. BURGOWER, Burgower & Rainwater L.L.P.
      3355 W. Alabama, Suite 825 Houston, Texas 77098




                                     Patricia A. Wico
                                     Attorney for Relator



      A copy of this notice is being filed wit the appellate clerk in accordance
with rule 25.1(e) of the Texas Rules of pe e Procedure.



                                     Patricia A. Wico
                                     Attorney for Relator




                                        16
APPENDIX A:

                               AFFIDAVIT OF PATRIClA A. WICOFF

      STATE OF TEXAS                          §
                                              §
      COUNTY OF HARRIS                        §


BEFORE ME, the undersigned Notary Public, personally appeared Patricia A.
Wicoff, who, after being duly sworn, stated under oath:

      "My name is Patricia A. Wicoff. I am above the age of eighteen years of age,
and I am fully competent to make this affidavit. I am the attorney of record for
Relator, Paula J. Tomasi, in this Petition for Writ of Mandamus. I am licensed to
practice law in the state of Texas. I have thoroughly reviewed the Court's file in
this matter. The facts stated in this affidavit are within my personal knowledge and
are true and correct.

      "Attached to this affidavit are true and correct copies of the following
pleadings:




                                                                     Lj{
SUBSCRIBED AND SWORN TO BEFORE ME on this .;2                    t   d ay of March,
2015, to certify which witness my hand and official seal.




           ELIZABETH M. RODRIGUEZ                 Nota
                Notary Public
              STATE OF TEXAS
              My Comm Exp. 01·19·2017


                                                  eliukH< j.l. ~t&r~ vQk
                                                  Notary's Printed Name



                                             17
APPENDIXB:


      This appendix contains the following:

                                          EXHmiT

A.         Agreed Final Decree of Divorce                    Court        3/20/ 13

B.         Motion for Enforcement of Property                Wicoff       4/25/ 13
           Division

c.         Motion for Court to Render Judgment               Wicoff        10/9/ 14




SUBSCRIBED AND SWORN TO BEFORE ME on this                     ~~ay of March,
2015 , to certify which witness my hand and official seal.




             ELIZABETH M. RODRIGUEZ
                 Notary Public
               STATE OF TEXAS
               MyComm Exp. 01 ·19-20 17
                                                 fllt.t     EXHIBIT A
Agreed Final Decree ofDivorce




              19
                                                                               CAUSE NO. 2012..03438

 IN THE MAlTER OF                                                                              §                                          IN THE DISTRICT COURT OF
 THE MARRIAGE OF                                                                               §
                                                                                               §
 DIEGO DAVID TOMASI                                                                            §                                          HARRIS COUNTY, TEXAS
 AND                                                                                           §
 PAULA TOMASI                                                                                  §                                          24STH JUDICIAL DISTRICT                            V 5 I (oS
                                                                            FINAL DECREE OF DIVORCE
                                                                                                                                                                      FILED
                                                                                                                                                                            Chris Daniel
                                                                                                                                                                            D•stfict Clark
               On March, ...z../..;;::S;...__ _ _ _ _~J 2013 the Court heard this case.                                                                                    MAR i 9 ~313
                                                                                                                                                           Time:____ -:l.o:t.                        ____
                                                                                                                                                                            Hurri!i'l:!':~um I· ·, .. ~as
 Appearances                                                                                                                                               ~                             c~~~~A~---
                                                                                                                                                                                     , ...,:uty


               Petition~r,          DIEGO DAVID TOMASI,                                      appe~red
                                                        in person and through attorney of record,
 Wendy S. Burgower, and announced that the parties had reached an agreement as evidenced
 by the signatures of Petitioner and Petitioner's attorney appearing below.

       Respondent, PAULA TOMASI , has made a general appearance and has agreed to the
 terms of this judgment to the extent permitted by law" as evidenced by the signature of
 Respondent and Respondent's attorney of record, Patricia A. Wicoff, appearing below.
                                                                                                                                              . . ... . .. ..   .. . . ... ............................. . . ..... .
~··Record····~--····-······· ······~·   . ···· ··· .... ··· ............... ··· ··· · ·· ··· ·· ·· · · · · · · · · · · · · · ·· · · · ·


               The record of testimony was waived by the parties with the consent of the Court.

 Jurisdiction and Domicile

               The Court finds that the pleadings of Petitioner are in due form and contain ~II the
 allegations, information, and prerequisites required by law. The Court, after receiving
 evidence, finds that It has jurisdiction of this case and of all the parties and that at least sixty
 days have elapsed since the date the suit was filed.

          The Court further finds that, at the time this suit was filed, Petitioner had been a
  domiciliary of Texas for the preceding sixwmonth period and a resident of the county in which
  this suit was filed for the preceding ninety-day period. All persons entitled to citation were
  properly cited.

 Jury
   ------------·-··                                       .........   _____......... -····-·-·· ...... .     .

                A jury was waived, and questions of fact and of law were submitted to the Court.

  492802-1                                                                                                                                                                   Page 1 ofS


    aaz-
     DDT                                                                                                                                                                    -W
            Agreement of Parties

                   The Court finds that the parties have entered into an Agreement Incident to Divorce, Jn
            a document separate from this Final Decree of Divorce. The Court approves the agreement and
            incorporates it by reference as part of this decree as if it were recited herein verbatim and
            orders the parties to do all things necessary to effectuate the agreement including but not
            limited to signing any and all documents necessary for the immediate transfer of assets to the
            party to whom awarded. A copy of the agreement is not flied with the records of this Court.

                     The Court further finds that the Final Decree of Divorce and Agreement Incident to
            Divorce represent a merger of a mediation agreement between the parties. To the extent there
            exist any differences between the mediation agreement and the Final Decree of Divorce and
            the Agreement Incident to Divorce the Final Decree of Divorce and the Agreement Incident to
            Divorce shall control in all instances.

            Divorce

                 IT IS ORDERED AND DECREED that DIEGO DAVID TOMASI, Petitioner, and PAULA
            TOMASI, Respondent, are divorced and that the marriage between them is dissolved on the
            ground of insupportability.

            Child of the Marriage

                                                                       ·marriage Petiiioner
  ........ ······ ....... "" ........... ·The. Courtfinds· tharth~te if ncfchild. of the of     a·n·d· Re~p~·~d~~t . ~~~·
                       under eighteen years of age or otherwise entitled to support and that none is expected.

            Division of Marital Estate

                    The Court ORDERS that the property of the parties is divided as set for in the Agreement
            Incident to Divorce which the which the Court finds to be a just and right division of the parties'
            assets and liabilities.

            Resolution of Temporary Orders

                   IT IS ORDERED AND DECREED that Petitioner and Respondent are discharged from all
            further liabilities and obligations imposed by the temporary order of this Court rendered on
            October 12, 2012.

                       IT IS FURTHER ORDERED that Petitioner and Respondent are discharged from all further
             liabilities and obligations impos~~-~~·-~-~e ~~~~~~-~n~l ~emporary order of this Court rend~~~-'?!'_.
· ···- ----· · Ja-nuaryZ4;-20l3:-·



             492802·1                                                                                          Page2 ofS

              (1. {}I
               DDT
               Discharge fromDiscovery Retention Requirement

                       IT IS ORDERED AND DECREED that the parties and their respective attorneys are
               discharged from the requirement of keeping and storing the documents produced in this case
               in accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.

               Decree Acknowledgment

                       Petitioner, DIEGO DAVID TOMASI, and Respondent, PAULA TOMASI, each acknowledge
               that before signing this Final Decree of Divorce and Agreement Incident to Divorce they have
               read this Final Decree of Divorce and Agreement Incident to Divorce fully and completely, have
               had the opportunity to ask any questions regarding the same, and fully understand that the
               contents of this Final Decree of Divorce and Agreement Incident to Divorce constitute a full and
               complete resolution of this case. Petitioner and Respondent acknowledge that they have
               voluntarily affixed their signatures to this Final Decree of Divorce and Agreement Incident to
               Divorce, believing this agreement to be a j~~t an~ r~g~' di~isio.n of the rnar.itat .debt and assets,
               and state that they have not signed by virtue of any coercion, any duress, or any agreement
               other than those spedfically set forth in this Final Decree of Divorce and the Agreement
               Incident to Divorce signed by each party.

               lndemnijlcotion

                                     Each party represents and warrants ~.~~~ .h~. Qr. she. has not .incurred any outstanding....... ·
                                                        on
.. . ......... ······· ..... debt~ 'ol:mgatioh~"'ofotherli'iibnity' 'wili'Ci\'the other party is or may be liable, other than those
                             reflected in the parties' Agreement Incident to Divorce. Each party agrees and IT IS ORDERED
                             that if any claim, action, or proceeding is hereafter initiated seeking to hold the party not
                             assuming a debt, an obligation, a liability, an act, or an omission of the other party liable for
                             such debt, obligation, liability, act or omission of the other party, that other party will, at his or
                             her sole expense, defend the party not assuming the debt, obligation, liability, act, or omission
                             of the other party against any such claim or demand, whether or not well founded, and will
                             indemnify the party not assuming the debt, obligation, liability, act, or omission of the other
                             party and hold him or her harmless from all damages resulting from the claim or demand.

                      Damages, as used in this provision, includes any reasonable loss, cost, expense, penalty,
               and other damage, including without limitation attorney's fees and other costs and expenses
               reasonably and necessarily incurred in enforcing this indemnity.

                    IT IS ORDERED that the indemnifying party will reimburse the indemnified party, on
               demand, for any payment made by the indemnified party at any time after the entry of the
               divorce decree to satisfy any judgme~t of any~~~-~ .~~ ~O~P.~~e-~t ju~~~~ict~on. or ln. a_c;c_qtdanc.e..___ ..
               witnallona flc.fe compromise or settlement of claims, demands, or actions for any damages to
               which this indemnity relates.

               492802-1                                                                                                Page3ofS


                aor
                 DDT                                                                                                   ~
                                     The parties agree and IT IS ORDERED that each party will give the other party prompt
                              written notice of any litigation threatened or instituted against either party that might
                              constitute the basis of a claim for indemnity under this decree.

                              Clarifying Orders

                                     Without affecting the finality of this Final Decree of Divorce, this Court expressly
                              reserves the right to make orders necessary to clarify and enforce this decree.

                              Relief Not Granted

                                     IT IS ORDERED AND DECREED that aU relief requested in this case and not expressly
                              granted is denied. This is a final judgment, for which let execution and all writs and processes
                              necessary to enforce this judgment issue. This judgment finally disposes of all claims and all
                               parties and is appealable.

                               Date of Judgment
                                                                                                                      MAR 20 2013



.............. ,, .. ............................. ·--. ~· ..... - ····· ...... , .. .. .... . .....
                      -                                                                                "   ...... .




                                      Attorney for Petitioner
                               3355 West Alabama, Suite 825
                               Houston, Texas 77098
                               Telephone: (713} 529-3982
                               Telefax:      (713) 522-5045



 . ...    ··--·..... -·•·····-··-----                                                                                  ---··---·---- .   _,.._ ..   _............ .



                                492802-1                                                                                                                              Page4of S


                                   o.at:
                                   DDT
...




             State Bar No. 21422500
             AMY R. HARRIS
             State Bar No. 24041057
             Attorneys for Respondent
      109 North Post Oak lane, Suite 300
      Houston, Texas 77024
      Telephone:    (713) 735-8514
      Telefax:      (713) 351-4514

      APPROVED AND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:




      PAULA TOMijt Respondent                                                                                                       .................. ..........   ,   .
                                                                                              ..... .    .   . . ..   . ... .   .
                 . ·-·-····" ............ ......... .. ...............
                                    '                                    '   ....... .   ''




      . ···--·-·· ..... -·······   ···--·----··· ....... _..                 _____                 ..   _................. ..



      492802-1

      {).0.1
       DDT
     .........   '-   ''   ..... ........ .. .... .. .... .... .... .... ..   ....   '   . ......... . ". . . . .. . . . . .. . . .. . . . . .. . . . .
                                                                                          ~      ''




···-····-····-- ..                                                                                                                           ....... ·····-··
                                   ·--...---·--------·-----................
                                     ·-----··--·---~------------·---
                                                                                                                            ~--..-·   .. - .... .               STA7 ~·OF TEX.:\$
                                                                                                                                                                COUNTY OF HARRIS
                                                                                                                                                                LCMa DRDIOI. Disllfd Clark of Httrr'-3 Coun~, Taxaa,..~ Dial
                                                                                                                                                                lhfs ta atrua aiid c:orr&llf co~ of tb; odg!nal •scord T1UJO atid or reconftid
                                                                                                                                                                In my office, elaclronlcally :r. bard L~, a:: It ~"&era on lhfa dele.
                                                                                                                                                                WHneea my offlc1nt hand aihf Mdl of t.::.ce this
                                                                                                                                                                                                              MAR 2 0zo~
           EXHIBITB
Motion for Enforcement ofProperty Division




                    20
                                                                                   Tr-:1
                                                                                   RI
                                                                                            :r
                                                                                            _j_
                                                                                                   "T m n
                                                                                                   iLJ ~ 1U!J
    "T
                                                                                           Ch ;-; 3 Daniel
                                                                                           D1sttict Clerk




                                          CAUSE NO. 2012-03438
                                                                            Gv
                                                                            . '------·---~7'             ---·~------·

    IN THE MATTER OF                              §                   IN THE DISTRICT COURT OF
    THE MARRIAGE OF                               §
                                                  §
    DIEGO DAVID TOMASI                            §                   HARRIS COUNTY, T E X A S
    AND                                           §
    PAULA TOMASI                                  §                   245TH JUDICIAL DISTRICT

                   PETITION FOR ENFORCEMENT OF PROPERTY DIVISION BY CONTEMPT

           1.     Discovery in this case is intended to be conducted under level 2 of rule 190 of
    the Texas Rules of Civil Procedure.

          2.     This suit is brought by PAULA TOMASI, Petitioner. The last three numbers of
    PAULA TOMASI's Texas driver's license number are 180. The last three numbers of PAULA
    TOMASI's Social Security number are 634.

               Respondent is DIEGO DAVID TOMASI.

          3.      Process should be served at 157 Surf Court, Houston, Texas 77058 or wherever
)   he may be found.

            4.     On or about March 20, 2013, the 245th Judicial District Court of Harris County,
    Texas, entered a Final Decree of Divorce dissolving the marriage of Petitioner and Respondent.
    A certified copy of the Final Decree of Divorce is attached to this pleading as Exhibit A. In
    addition to the Final Decree of Divorce, the parties executed an Agreement Incident to Divorce,
    in a document separate from Final Decree of Divorce that was not filed with the record of the
    Court. This Petition for Enforcement seeks to enforce the terms of the Agreement Incident to
    Divorce and states in relevant part as follows:

           Page 7-8

           3.5       Future Profit Sharing Contribution

                  DIEGO DAVID TOMASI, in his capacity as president of Anchor Marine
           and Industrial Supply, Inc. ("the company'') shall cause to be made in a timely
           manner, but in no event later than February 28, 2013, the maximum profit                              l
           sharing contribution of $50,000 to the account maintained for PAULA TOMASI
           and awarded to her herein. In the event that PAULA TOMASI has transferred
           her funds to a different financial institution, then and in that event, DIEGO
           DAVID TOMASI shall make the payment to the financial institution designated
           by PAULA TOMASI.



    496028-1                                                                                      Page 1 of 4
                  DIEGO DAVID TOMASI, in his capacity as president of Anchor Marine
           and Industrial Supply, Inc. ("the company") shall cause to be made in a timely
           manner, but in no event later than February 28, 2013, the maximum profit
           sharing contribution of $50,000 to the account maintained for DIEGO DAVID
           TOMASI and awarded to him herein.

           PageS

           3.3     Sale of Boats

           The following boats shall be sold which sale shall be under the control of PAULA
           TOMASI who shall notify DIEGO DAVID TOMASI within twenty-four· hours {24) of
           placing the boats with a boat dealer or utilizing some other manner of selling the
           boats. DIEGO DAVID TOMASI shall execute any document necessary to consummate a
           sale within three days {3) hours of being presented the documents, and shall provide
           access to the boats in his possession within three days (3} of a request by PAULA
           TOMASI, including but not limited to "c." below.

                   a.     The 1962 Aluminum Outboard 18ft. boat located in the Mystic garage;

                   b.     The 1999 Chesapeake 23ft Steiger Craft with trailer and 2 outboard
                          engines, located at the Mystic garage;
)
                   c.     The 1997 Offshore 30ft Century boat with 2 Yamaha engines and Techsun
                          trailer, located at the Northdale storage; and

                   d.     1962 Chris Craft 18' boat located in Mystic, Connecticut.

           Upon the sale of any of the boats PAULA TOMASI shall provide to DIEGO DAVID
           TOMASI the details of the sale reflecting the net sales price. PAULA TOMASI shall
           mail to DIEGO DAVID TOMASI a check for fifty (SO%) percent of the proceeds within 3
           days of the funds clearing the bank wherein the proceeds are deposited.

           Petitioner was the Respondent and Respondent was the Petitioner in the prior
    proceedings.

           5.      Respondent has failed to comply with the order described above as follows:

           Violation 1.    On or about February 28, 2013, DIEGO DAVID TOMASI did not make or
                           cause to make the profit sharing contribution of $50,000 to the account
                           maintained for PAULA TOMASI or in any other account designated by
                           PAULA TOMASI.

           Violation 2.    On or about March 18, 2013, counsel for PAULA TOMASI notified counsel


    496028-1                                                                             Page 2 of 4
                              for DIEGO DAVID TOMASI via email that PAULA TOMASI scheduled to
                              retrieve the 1997 Offshore 30ft Century boat with 2 Yamaha engines and
                              Techsun trailer, located at the Northdale storage boat for the purposes of
                              preparing the boat for sale during the week of April 15, 2013. The date
                              was agreed to by DIEGO DAVID TOMASI. Thereafter, on or about April
                              18, 2013, PAULA TOMASI again provided notice to DIEGO DAVID
                              TOMASI that she scheduled to retrieve the 1997 Offshore 30ft Century
                              boat with 2 Yamaha engines and Techsun trailer, located at the Northdale
                              storage, at 11:00 a.m. on April 22, 2013. Although, DIEGO DAVID
                              TOMASI was more than one months notice, after DIEGO DAVID TOMASI
                              agreed to the date, and after a date and time certain was provided
                              DIEGO DAVID TOMASI, DIEGO DAVID TOMASI failed to provide PAULA
                              TOMASI access to the 1997 Offshore 30ft Century boat with 2 Yamaha
                              engines and Techsun trailer, located at the Northdale storage boat in
                              order for her to comply with the terms of the settlement

                6.     Petitioner seeks an order directing Respondent to comply with the terms of the
        Agreement Incident to Divorce, pages 7 - 8, section 3.5, titled Profit Sharing Contribution.
        Petitioner should be ordered to immediately make the maximum profit sharing contribution of
        $50,000 to the account maintained for PAULA TOMASI.

   )           7.     Petitioner further seeks an order directing Respondent to company with the
        terms of the Agreement Incident to Divorce page 7, section 3.3, titled Sale of Boats. Petitioner
        should be ordered to immediately turn over the 1997 Offshore 30ft Century boat with 2
        Yamaha engines and Techsun trailer, located at the Northdale storage boat.

               8.      Petitioner requests that Respondent be held in contempt, jailed, and fined for
        each violation alleged above.

              9.      Petitioner requests that Respondent be confined in the county jail for eighteen
        months or until Respondent complies with the order of the Court.

               10.    Petitioner requests that, if the Court finds that any part of the order sought to be
        enforced is not specific enough to be enforced by contempt, the Court enter a clarifying order
        more clearly specifying the duties imposed on Respondent and giving Respondent a reasonable
        time within which to comply.

                11.    It was necessary to secure the services of Patricia A. Wicoff, a licensed attorney,
        and the law firm of Schlanger, Silver, Barg & Paine, LLP, to enforce and protect the rights o f J
        PAULA TOMASI. Respondent should be ordered to pay reasonable attorney's fees, expenses,
        and costs, and a judgment should be rendered in favor of the attorney and against Respondent       '
        and be ordered paid directly to the undersigned attorney, who may enforce the judgment in
__ _)   the attorney's own name. Petitioner requests postjudgment interest as allowed by law.


        496028-1                                                                                Page 3 of4
r~"":            Petitioner prays that citation and notice issue as required by law, that the Court render
        an order directing Respondent to comply with the terms of the Agreement Incident to Divorce
        pertaining to the profit sharing contribution and that Respondent be held in contempt and
        punished as requested, that the Court clarify any part of its prior order found not to be specific
        enough to be enforced by contempt, for attorney's fees, expenses, costs, and interest, and for
        all further relief authorized by law.

                                                     Respectfully Submitted,




                                                            Patricia A. Wicoff
                                                            State Bar No. 21422500
                                                            Amy R. Harris
                                                            State Bar No. 24041057
                                                            Attorneys for Respondent, Paula Tomasi
                                                     109 North Post Oak lane, Suite 300
                                                     Houston, Texas 77024
                                                     Telephone:     (713} 735-8514
                                                     Facsimile:     (713} 351-4514

    )




        496028-1                                                                                Page 4 of4
                                          CAUSE NO. 2012-03438

IN THE MATTE:R OF                                   §                        IN THE DISTRICT COURT OF
THE MARRIAGE OF                                     §
                                                    §
DIE~O DAVID TOMAS'                                  §                        HARRIS COUNTY, T EX A'S
AND                                                 §
PAULA TOMASI                                        §                        245TH JUDICiAL DISTRICf

                                        FINAL DECREE OF DIVORCE

           On M:arch, _.--1_5________, 20.13 the Court he.ard this ·case.

Appearances

        Pet~tionet, DIEGO DAVID TOMASI, appeared in person and through attorney of record,
Wepdy ·s. ·a~rgoVJ.~r; .t;)nd :a.nnoutn;ed that th_e patties had .rea~hed an agreement as evidenced
by the signatures of Petitione-r and Petitioner's attorn:ey ap:pearing below.

      Respo·ndent, PAULA TOMASI , has made· .a general appearance af1d has ag_re~d io the
terms of this j'-'dgme_nt to the extent permitted by law~ -as evidenced t:.y the signature 'of
Respondent and Resp.o'hd.ent's attorney-of record; Patricia A. Wkoff, appeitring be·low.

Record

           Th~   record of testimony Wa$ waived by the p~rtie.s with the ,:onsent of the Court.

Jurisdietion -an.d Deimicile

         The court finds that the pleadings of Petitioner are in due form and contain a'll the·
                                      '                                                               '
allegat_ions, jnformation, and prerequisites r-e.quir-ed by law. The Court, after re~eiving.
evide.nce, finds that 'it has jurisdiCtion of thi's -case and of ~II ~he parties ~n·~ tha.~ at l~?t,S._t ~ixt;y
dcJYS .h.ave ela_psed since the date the suit wa-s filed.

         The· Court further finds that, at the time this suit ·was filed, Petitioner' had been ·a
domiciliary· of Texas for the p.reqeding six.. month period .~h(f. a resident of the. county it1 Which
thi-s sui~ w~.~- filed fpr the precedi11g ninety-day period. Afl persons e_ntit.led to citatiO.ri were
properly ·cited;;.

Jury

           AJtiry was: waived, a.nd .questions-of fact- and-of law were submitted to t~e Court.

492802-1

 aaz
 DDT                                      EXHIBIT A
     Agreement of Parties

             The Court finds that the parties have entered into an Agreement Incident to Divorce, in
     a document separate from this Final Decree of Divorce. The Court approves the agreement and
     incorporates it by reference as part of this decree as if it were recited herein verbatim and
     orders the parties to do all things necessary to effectuate the agreement including but not
     limited to signing any and all documents necessary for the immediate transfer of assets to the
     party to whom awarded. A copy of the agreement is not filed with the records of this Court.

             The Court further finds that the Final Decree of Divorce and Agreement Incident to
     Divorce represent a merger of a mediation agreement between the parties. To the extent there
     exist any differences between the mediation agreement and the Final Decree of Divorce and
     the Agreement Incident to Divorce the Final Decree of Divorce and the Agreement Incident to
     Divorce shall control in all instances.

     Divorce

            IT IS ORDERED AND DECREED that DIEGO DAVID TOMASI, Petitioner, and PAULA
     TOMASI, Respondent, are divorced and that the marriage between them is dissolved on the
     ground of insupportability.

)    Child of the Marriage

            The Court finds that there is no child of the marriage of Petitioner and Respondent now
     under eighteen years of age or otherwise entitled to support and that none is expected.

     Division of Marital Estate

             The Court ORDERS that the property of the parties is divided as set for in the Agreement
     Incident to Divorce which the which the Court finds to be a just and right division of the parties'
     assets and liabilities.

     Resolution of Temporary Orders

            IT IS ORDERED AND DECREED that Petitioner and Respondent are discharged from all
     further liabilities and obligations imposed by the temporary order of this Court rendered on
     October 12, 2012.

              IT IS FURTHER ORDERED that Petitioner and Respondent are discharged from all further
     liabilities and obligations imposed by the additional temporary order of this Court rendered on
     January 24, 2013.

·~
     492802-1                                                                                  Page 2 of 5

      o.ar
       DDT
      Discharge from Discovery Retention Requirement

              IT IS ORDERED AND DECREED that the parties and their respective attorneys are
      discharged from the requirement of keeping and storing the documents produced in this case
      in accordance with rule 191.4(d) of the Texas Rules of Civil Procedure.

      Decree Acknowledgment

              Petitioner, DIEGO DAVID TOMASI, and Respondent, PAULA TOMASI, each acknowledge
      that before signing this Final Decree of Divorce and Agreement Incident to Divorce they have
      read this Final Decree of Divorce and Agreement Incident to Divorce fully and completely, have
      had the opportunity to ask any questions regarding the same, and fully understand that the
      contents of this Final Decree of Divorce and Agreement Incident to Divorce constitute a full and
      complete resolution of this case. Petitioner and Respondent acknowledge that they have
      voluntarily affixed their signatures to this Final Decree of Divorce and Agreement Incident to
      Divorce, believing this agreement to be a just and right division of the marital debt and assets,
      and state that they have not signed by virtue of any coercion, any duress, or any agreement
      other than those specifically set forth in this Final Decree of Divorce and the Agreement
      Incident to Divorce signed by each party.

      Indemnification
 )
              Each party represents and warrants that he or she has not incurred any outstanding
      debt, obligation, or other liability on which the other party is or may be liable, other than those
      reflected in the parties' Agreement Incident to Divorce. Each party agrees and IT IS ORDERED
      that if any claim, action, or proceeding is hereafter initiated seeking to hold the party not
      assuming a debt, an obligation, a liability, an act, or an omission of the other party liable for
      such debt, obligation, liability, act or omission of the other party, that other party will, at his or
      her sole expense, defend the party not assuming the debt, obligation, liability, act, or omission
      of the other party against any such claim or demand, whether or not well founded, and will
      indemnify the party not assuming the debt, obligation, liability, act, or omission of the other
      party and hold him or her harmless from all damages resulting from the claim or demand.

             Damages, as used in this provision, includes any reasona~le loss, cost, expense, penalty,
      and other damage, including without limitation attorney's fees and other costs and expenses
      reasonably and necessarily incurred in enforcing this indemnity.

             IT IS ORDERED that the indemnifying party will reimburse the indemnified party, on
      demand, for any payment made by the indemnified party at any time after the entry of the
      divorce decree to satisfy any judgment of any court of competent jurisdiction or in accordance
      with a bona fide compromise or settlement of claims, demands, or actions for any damages to
      which this indemnity relates.
,_)
      492802-1                                                                                     Page3 of 5


       ao r.
        DDT
                                                                                                   J)r:_
                                                                                                     VPT
           The parties agree and IT IS OR-DERED that each p·arty Will give the other party prompt
    written notice .of .any litigation threatened or instituted ag~inst either party that might
    constitute the basis of a Claim for indemni~y under this ~ecree.

    Clarifying Orders

           Witho4t affe~ting the fina·Uty of this Final Decree of Divorce, this Court expressly
    reserves the right to tn~k~ ord~rs .ne·ces:sary to da·rify and en forGe this decree.

    RelielNot. Gr.ante~

            IT IS ORDERED ·AND DECREED that ~U r~lief requested in this case and not expressly
    granted is . deriied. This is a fi·nal ju~g~ent, for whicta tet ex~cuti.on and all writs and processes
    neoessary to enforee this judgment issue. This judgment finally disposes of all cfpims and all
    parties and i$ a.ppealab.le.•




    SI~NED on ------------___.£..201-3.

)
                                                   HONORABlE ROY L. MOORE




            .Attorney for· Petitioner
    3355 -West Alabama, Suite 825
    Houston, Texas 77098
    Telephone:    ·(7i3) 52:9-3~8'~
    Telefa>t:     (713) 521-5045




    492Bbi-r                                                                                     ·Page4 of5


     aar-
      DDT
                State B.~r 'No. 214;2.2500
                AMY R. HARRIS
                State B.ar No. ,24041057
                AttQr·neys for Respondent
    109 North Post ·oak Lane; Suite 300
    Houston,. T¢xas 77024
    Telephone:         (713)    735-8514
    Telefax-~          -(7i3.) .351-4514

    APPROVED AND CONSENTED· TO AS TO BOTI-J FORM AND SUBSTANCE:




    DII:G       DAVID TOMASI, Pet1t1oner



)   £!11~.~4-N--
    PAULA TOM - I, Respondent




    4928.02~1


    o.o.r
      DDT
                                                                                 FAX Nc.                                       P. 018
       JUij/.03/:~13/~0X   J3:4J PM

                                                                                                      r-:1      ...      ••         r n
                                                                                                      .h."'         '.                •.• iJ1
                                                                                                              t..        •. ~, .. :    '•d
,.,--.~,I
                                                                                                              J.'             ' : ••-'~


                                                                 ((AUSJ NO.. 2012.-03438
                                                                        .,....
                                                                                                ,. . . Ai'l} ~147
                     IN THE MAntR OF                                                       IN.THI,OI$TI.IICT COURr Of                        ""
                     TME MARRIAG£0~                                     §
                                                                                                                                          P,)
                                                                        .§
                     DIEfiO DAV.1D TOMASI                                §                 HAaRIS COUNTY., T E JC AS(/($()
                     AND         .                                       §
                     PAULA JOMA.SI                                       §                 2~1t JUDICIAL DISTRJCT
                                                                                                                                          C\)
                                            .QRD~RTO·A~~R.ON PEJJTJQN fo.t\.~JIFO~M-T
                                                     Of-fit9''-"' -~~,.,~Pi'
                              ~t¢M9.qerf PiS.iO DAVJP ~~'-is D-~ to: app~ar ·•~ ~~~4 to th1s PetlttotJ
                     for·ErtfOrce~&P.t ~ PJP.~·Dlv(slon ~ ~.·     • li!Jitlji~~Uir.~~ C~ft:lacated at
                     tbe   llttflirre;     t:IQ!IStOO,.i'l!!CaS~on t.he · ·. ·· · 4av. !11
                     at d~~ .~. ~e purP.*. Qrthb.h4!arlnf. &tQ. ••·~tber ~lle :r.tlef reqUested 1n
                                                                                                  01
                                                                                           J (J~ ·• ~(113,
                     ·this:.m9.tlottShpt;t{j'l be gr.af)ted~ ·

                            't:·ls· ~~·Om~ th-.: any: atrt.harized· person ei~'n Ytfr$ of. a~«i! Q.r older who !s
                      not a party .to ·ot iAte~'d ·1n. ~~ tllit~me of tfiis s~" -may .~ any cit;atfon, ~lce.,lQr,..... . •.· •.
                      process:inthi.S·~                                                    ·                  · ::~.: ·'····
            )                                                                                                                             f.:·.:-.. ...
                                                                                                                                         . • • "'-'
                                                                                                                                                    ~.:·,~
                                                                                                                                                                 ,
                      SIG~ on              .~
                                                                                                                                                        ~

                                                  2,6tcJ.13.                                                                                     t,;,J(· :·. ·'-
                                                                                                                                          •!·· :·.· . . . • ••
                                                  .. .                 ~~/
                                                                                                                                   -r:-":·~
                                                                                                                                ~-·:&~~.·.·.·
                                                                                                                                                       :.:.:·
                                           ASSOCJATE JUDG.liJooe ·PastP~G.                           ·· t ·                     ·

                      APPROVED:

                                         ~.BDrg'&l'Ome UP

                                     ·~.A il~h \
                              P.ATR-ioA.A. WJtOFF
                              State ·a~ tto.. 21422500
                              A)lt"{A fifAt\N$
                              State. iJJl" N~~:i4El4i0.S7
                              -Attotlie.y'S tcrr Pt1~~~ to..,.
                      109 Nortb PQSt oa~ La"~' Suite soa
                      ffpustoo., T.-a& 77014
                      T:efepqone: .fllBj 7~~8.514
                      FacSimile:      (113.}"~85..2091



       _)
                       49El413-1                                                                                               Pap1~f1
          EXHIBITC
Motion for the Court to Render Judgment




                   21
                                                                                                              10/9/2014 4:05:16 PM
                                                                                         Chris Daniel - District Clerk Hanis County
                                                                                                             Envelope No. 2783027
                                                                                                                   By: Maria Arroyo
                                                                                                       Filed: 10/9/2014 4:05:16 PM
.---   ~
       I

                                                CAUSE NO. 2012-03438

           IN THE MATTER OF                             §                      IN THE DISTRICT COURT OF
           THE MARRIAGE OF                              §
                                                        §
           DIEGO DAVID TOMASI                           §                      HARRIS COUNTY, TEXAS
           AND                                          §
           PAULA J. TOMASI                              §                      245TH JUDICIAL DISTRICT

                            MOVANT'S MOTION FOR THE COURT TO RENDER JUDGMENT

                 COMES NOW, Movant, PAULA J. TOMASI and files this Motion for the Court to Render
           Judgment and who would respectfully show in support of such motion as follows:

                                      Chronological and Procedural Background

                   On or about March 20, 2013, this Court entered a Final Decree of Divorce in the above
           referenced matter dissolving the parties' marriage and, on or about the same time, the parties
           executed an Agreement Incident to Divorce providing for the terms of the settlement of the
           marital estate.
  )
                  On or about April 25, 2013, Movant filed a Motion for Enforcement of Property Division
           seeking relief from the Court to intervene in the facilitation of the terms of the settlement
           agreement.

                 Thereafter, on or about May 28, 2014, the Court commenced the final trial on Movant's
           motion for enforcement, and at the close of the day, recessed the trial to the following
           morning, that being May 29, 2014, and the trial concluded that same day.

                                          Effects of a Ruling from the Court

                  It was out of necessity that Movant filed a motion for enforcement and asked the Court
           to order that the parties comply with the terms of their settlement agreement.      Movant's
           motion did not get heard until more than a year after it was filed, and it has now been more
           than four (4) months since the trial concluded, and there has not been a ruling.

                  Additionally, the parties are on the Court's trial docket on a separate post-trial issue.
           Movant respectfully requests that the Court render in the enforcement matter so that the
           enforcement is brought to a conclusion, but additionally, so that the current trial setting is not
           delayed.

                  As of the date of the filing of this Motion, Movant is unaware of a ruling in the
           enforcement matter.

           627243.1                                                                                   Page 1 of2
         Movant prays that the Court render a ruling on Movant's Motion for Enforcement and
for all further relief authorized by law.

                                            Respectfully Submitted,
                                            Schlanger, Silver, Barg & Paine, LLP


                                            By:_ _ ___./..;;.s'-/.;;....;Pa:;.;:t~ri=ci.;:;.a.;..;A~.W~ic=o.:..:.ff_._ __
                                                   Patricia A. Wicoff
                                                   State Bar No. 21422500
                                                   Amy R. Harris
                                                   State Bar No. 21422500
                                                   Attorneys for Petitioner, Paula Tomasi
                                            109 North Post Oak Lane, Suite 300
                                            Houston, Texas 77024
                                            Telephone:      (713} 735-8514
                                            Facsimile:      (713} 351-4514
                                            pwicoff@ssbplaw.com (Non-service emails)
                                            aharris@ssbplaw.com (Non-service emails)
                                            famlawservice@ssbplaw.com (Email service only)

                                   CERTIFICATE OF SERVICE

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on the 9th day of October, 2014.

       Wendy S. Burgower
       BURGOWER & RAINWATER, LLP                                   via electronic delivery
       3355 W. Alabama, Suite 825
       Houston, Texas 77098

                                                           Is/ Patricia A. Wicoff
                                            Patricia A. Wicoff
                                            Amy R. Harris
                                            Attorneys for Petitioner, Paula Tomasi




627243.1                                                                                                      Page 2 of2